EXHIBIT 10.3

BROWN & BROWN, INC.

TRANSITION EQUITY BONUS

PERFORMANCE-TRIGGERED STOCK GRANT AGREEMENT

This Transition Equity Bonus Performance-Triggered Stock Grant Agreement (the
“Agreement”), effective as of February 17, 2014 (the “Effective Date”), is made
by and between Brown & Brown, Inc., a Florida corporation (together with its
subsidiaries, the “Company”), and R. Andrew Watts, hereinafter referred to as
the “Grantee” or “you.”

WHEREAS, as a result of his employment with the Company, the Grantee may suffer
a financial hardship in surrendering or forfeiting certain equity compensation
amounts negotiated with his prior employer Thomson Reuters Corporation; and

WHEREAS, in order to mitigate such financial hardship, and in accordance with
the Executive Employment Agreement effective as of February 17, 2014, between
the Company and the Grantee, the Company wishes to grant to the Grantee shares
of the Company’s common stock with an aggregate value of $475,000 (based on the
value of the Company’s common stock on February 14, 2014, which was the last
business day preceding the Effective Date) as a transition equity bonus in the
form of a stock grant under the Company’s 2010 Stock Incentive Plan (the
“Plan”), and subject to certain conditions established by the Compensation
Committee of the Company’s Board of Directors (the “Committee”), including a
provision for forfeiture of all or a portion of the transition equity bonus in
the event that all or part of the Thomson Reuters Corporation stock amount
underlying the transition equity bonus (the “Thomson Reuters Stock Amount”)
becomes vested.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties agree as follows:

ARTICLE I

GRANT OF STOCK

Section 1.1 – Grant of Stock

In consideration of service to the Company and for good and valuable
consideration, and as a transition equity bonus intended to mitigate the
financial hardship that the Grantee may suffer in surrendering or forfeiting the
Thomson Reuters Stock Amount as a result of his employment with the Company, the
Company grants to the Grantee 16,047 shares of the Company’s common stock (the
“Shares”) in accordance with, and subject to, the terms and conditions of the
Plan, and subject to the conditions described below. The Grantee’s rights with
respect to the Shares shall be governed by the terms of the Plan, this
Agreement, and the Executive Employment Agreement effective as of February 17,
2014, between the Company and the Grantee.

 

1



--------------------------------------------------------------------------------

Section 1.2 – Adjustments in Number of Shares

In the event that the shares of the Company’s common stock are changed into or
exchanged for a different number or kind of shares of the Company or other
securities of the Company by reason of merger, consolidation, recapitalization,
reclassification, stock split, stock dividend or combination of shares, the
number and kind of Shares shall be equitably adjusted to reflect such changes.
Any such adjustment made by the Company’s Board of Directors or the Committee
shall be final and binding upon the Grantee, the Company, their respective
heirs, administrators, personal representatives, successors, assigns, and all
other interested persons.

ARTICLE II

VESTING OF SHARES

Section 2.1 – General

(a) General. The vesting of the Grantee’s rights and interest in the Shares, and
the effect of termination of the Grantee’s employment or service with the
Company or action by Thomson Reuters Corporation to vest all or part of the
Thomson Reuters Stock Amount prior to the date on which the Shares become fully
vested and nonforfeitable or are forfeited, shall be determined in accordance
with this Section 2.1.

(b) Employment Condition. Subject to Section 2.1(c) of this Agreement, the
Grantee’s interest in the Shares will become fully vested and nonforfeitable on
February 17, 2017, provided that the Grantee has been continuously employed by
the Company since the Effective Date. If the Grantee’s employment terminates for
any reason before February 17, 2017, the Grantee’s interest in the Shares will
be forfeited unless (i) the Grantee’s employment with the Company terminates as
a result of Grantee’s death or disability, as defined in the Plan, or (ii) the
Committee, in its sole and absolute discretion, waives the employment condition
for the vesting of the Shares.

In the event that the Grantee’s employment with the Company terminates as a
result of Grantee’s death or disability before the Grantee’s interest in the
Shares becomes fully vested and nonforfeitable or is forfeited, the Shares will
vest on the anniversary of the Effective Date following Grantee’s death or
disability in such proportion as the number of years since February 17, 2017
bears to the number “3.”

(c) Transition Bonus Forfeiture Condition. If the Grantee’s interest in all or
any portion of the Thomson Reuters Stock Amount becomes vested before the date
on which the Shares or any portion of the Shares become vested and
nonforfeitable in accordance with Section 2.1(b) of this Agreement, then the
number of Shares that are commensurate in value with the portion of the Thomson
Reuters Stock Amount that becomes vested will be forfeited. The number of Shares
that will be forfeited as a result of application of this Section 2.1(c) will be
the

 

2



--------------------------------------------------------------------------------

number of whole Shares which, when multiplied by the fair market value of a
share of the Company’s common stock on February 14, 2014, is equal to the value
of the Thomson Reuters Stock Amount (based on the value of a share of Thomson
Reuters Corporation’s common stock on February 14, 2014) that becomes vested.
The Grantee agrees to notify the Company of any vesting of all or any part of
the Thomson Reuters Stock Amount within ten (10) days following such vesting
event.

(d) Issuance of Stock Certificates. A certificate representing the vested Shares
will be transferred to the Grantee as soon as practicable after satisfaction of
all conditions set forth in Section 2.1(b) of this Agreement, subject to the
provisions of Section 2.1(c) (“Transition Bonus Forfeiture Condition”) and
Section 3.3 (“Withholding”).

(e) Dividend Rights. If a cash dividend is declared on shares of the Company’s
common stock after the Effective Date, but before the Grantee’s interest in the
Shares becomes fully vested and nonforfeitable or is forfeited, the Company will
pay the cash dividend directly to the Grantee with respect to the Shares. If a
stock dividend is declared after the Effective Date, but before the Grantee’s
interest in the Shares becomes fully vested and nonforfeitable or is forfeited,
the stock dividend will be treated as part of the grant of that portion of the
related Shares, and the Grantee’s interest in such stock dividend will become
nonforfeitable or be forfeited at the same time as the Shares with respect to
which the stock dividend was paid becomes nonforfeitable or is forfeited for any
reason, including but not limited to the application of Section 2.1(c) of this
Agreement (“Transition Bonus Forfeiture Condition”). The disposition of each
other form of dividend that may be declared after the Effective Date, but before
the Grantee’s interest in the Shares becomes fully vested and nonforfeitable or
is forfeited will be made in accordance with such rules as the Committee may
adopt with respect to such dividend.

(f) Voting Rights. The Grantee will be allowed to exercise voting rights with
respect to the Shares even though the Grantee’s interest in such Shares has not
yet become fully vested and nonforfeitable.

ARTICLE III

MISCELLANEOUS

Section 3.1 – Administration

The Committee shall have the power to interpret this Agreement and to adopt such
rules for the administration, interpretation and application of the Agreement as
are consistent with the Plan and to interpret or revoke any such rules. All
actions taken and all interpretations and determinations made by the Committee
in good faith shall be final and binding upon the Grantee, the Company and all
other interested persons. No member of the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to this Agreement or any similar agreement to which the Company is a party.

 

3



--------------------------------------------------------------------------------

Section 3.2 – Grants Not Transferable

Neither the Shares nor any interest or right therein or part thereof shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means, whether such disposition is
voluntary or involuntary or by operation of law, by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy)
and any attempted disposition thereof shall be null and void and of no effect;
provided, however, that this Section 3.2 shall not prevent transfers by will or
by the applicable laws of descent and distribution.

Section 3.3 – Withholding

The Grantee shall pay all applicable federal and state income and employment
taxes which the Company is required to withhold at any time with respect to the
Shares. Such payment shall be made in full by the deduction from the number of
vested Shares otherwise deliverable by Company upon vesting and
nonforfeitability of any portion of the Shares the smallest number of whole
shares which, when multiplied by the fair market value of a share of the
Company’s common stock on the vesting date, is sufficient to satisfy the amount
of such tax withholding requirement. Grantee’s entry into this Agreement shall
confirm Grantee’s instruction and authorization to the Company to satisfy
withholding obligations with respect to the Shares in this manner.

Section 3.4 – Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary and any notice to be given to
the Grantee shall be addressed to the address on file for the Grantee with the
Company’s Employee Compensation (Payroll) Department. By a notice given pursuant
to this Section 3.4, either party may hereafter designate a different address
for notices to be given to such party. Any notice required to be given to the
Grantee shall, if the Grantee is then deceased, be given to the Grantee’s
personal representative if such representative has previously informed the
Company of such representative’s status and address by written notice under this
Section. Any notice shall have been deemed duly given when enclosed in a
properly sealed envelope addressed as aforesaid, deposited (with postage
prepaid) in a United States postal receptacle.

Section 3.5 – Titles

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

Section 3.6 – Disposition

Upon receipt of any of the Shares as a result of the satisfaction of all
conditions to the Grant, the Grantee shall, if requested by the Company in order
to assure compliance with applicable law, hold such Shares for investment and
not with the view toward resale or distribution to the public and, if so
requested by the Company, shall deliver to the Company a written statement
signed by the Grantee and satisfactory to the Company to that effect. The

 

4



--------------------------------------------------------------------------------

Grantee shall give prompt notice to the Company of any disposition or other
transfer of any Shares acquired under this Agreement. Such notice shall specify
the date of such disposition or other transfer and the amount realized, in cash,
other property, assumption of indebtedness or other consideration, by the
Grantee in such disposition or other transfer.

Section 3.7 – Counterparts

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one agreement.

Section 3.8 – Severability

If any provision, or any part thereof, of this Agreement should be held by any
court to be illegal, invalid or unenforceable, either in whole or in part, such
illegality, invalidity or unenforceability shall not affect the legality,
validity or enforceability of the remaining provisions, or any part thereof, all
of which shall remain in full and effect.

Section 3.9 – Entire Agreement; Amendments

This Agreement (including any documents or instruments referred to herein)
constitutes the entire agreement regarding the Shares among the parties and
supersedes all prior agreements, and understandings, both written and oral,
among the parties with respect to the subject matter hereof. This Agreement may
not be amended except by a written instrument signed on behalf of all of the
parties hereto.

Section 3.10 – Governing Law

This Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Florida, without regard to choice of law
principles.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties as of the date first written above.

 

BROWN & BROWN, INC. By:  

/s/ J. Powell Brown

  J. Powell Brown   President and Chief Executive Officer GRANTEE  

/s/ R. Andrew Watts

  R. Andrew Watts

 

5